[Cite as State v. Wilson, 2020-Ohio-6770.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                      CLARK COUNTY

 STATE OF OHIO                                     :
                                                   :
         Plaintiff-Appellee                        :   Appellate Case No. 2020-CA-6
                                                   :
 v.                                                :   Trial Court Case No. 2019-CR-249B
                                                   :
 JOSHUA M. WILSON                                  :   (Criminal Appeal from
                                                   :   Common Pleas Court)
         Defendant-Appellant                       :
                                                   :

                                              ...........

                                             OPINION

                          Rendered on the 18th day of December, 2020.

                                              ...........

JOHN M. LINTZ, Atty. Reg. No. 0097715, Assistant Prosecuting Attorney, Clark County
Prosecutor’s Office, Appellate Division, 50 East Columbia Street, Suite 449, Springfield,
OH 45502
      Attorney for Plaintiff-Appellee

SCOTT DAVIES, Atty. Reg. No. 0077080, 7416 Waterway Drive, Waynesville, Ohio
45068
      Attorney for Defendant-Appellant

                                             .............



DONOVAN, J.
                                                                                         -2-


       {¶ 1} Joshua M. Wilson appeals from his conviction of one count of aggravated

possession of drugs.

       {¶ 2} On April 22, 2019, Wilson was indicted for two offenses: aggravated

trafficking in drugs, in violation of 2925.03(A)(2), a felony of the third degree; and

aggravated possession of drugs, in violation of R.C. 2925.11(A), a felony of the third

degree. At his arraignment on June 27, 2019, Wilson pled not guilty to the charged

offenses.

       {¶ 3} On December 11, 2019, as part of a plea agreement, Wilson pled guilty to

the count of aggravated possession of drugs as charged in the indictment. In exchange

for his guilty plea, the State dismissed the aggravated trafficking count included in the

indictment.   On January 6, 2020, Wilson filed a memorandum in support of an ILC

(intervention in lieu of conviction) disposition or probation. On January 8, 2020, the trial

court sentenced Wilson to jail for a period of 180 days, with credit for 111 days served;

the trial court also imposed community control sanctions for a period of three years. By

sentencing Wilson to a jail term and community control sanctions, the trial court implicitly

overruled his motion for ILC without a hearing. Wilson filed a timely notice of appeal on

January 29, 2020.

       {¶ 4} Wilson’s appointed appellate counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), asserting the absence of

non-frivolous issues for review.

              In an Anders review, we are required to decide “after a full

       examination of all the proceedings,” whether an appeal is “wholly frivolous.”

       Anders, 386 U.S. at 744, 87 S. Ct. 1396, 18 L. Ed. 2d 493. See also Penson
                                                                                      -3-


      v. Ohio, 488 U.S. 75, 84-85, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988).

      Issues are not frivolous simply because the State “can be expected to

      present a strong argument in reply.” State v. Pullen, 2d Dist. Montgomery

      No. 19232, 2002-Ohio-6788, ¶ 4. Instead, an issue will lack arguable merit

      “if on the facts and law involved, no responsible contention can be made

      that it offers a basis for reversal.” State v. Marbury, 2d Dist. Montgomery

      No. 19226, 2003-Ohio-3242, ¶ 8, citing Pullen at ¶ 4.

State v. Ojezua, 2d Dist. Montgomery No. 27768, 2018-Ohio-3812, ¶ 19.

      {¶ 5} Wilson’s appointed counsel asserts the following potentially meritorious

assignment of error for our review:

      WHETHER THE TRIAL COURT ERRED BY DENYING WILSON’S

      MOTION FOR INTERVENTION IN LIEU OF CONVICTION.

      {¶ 6} ILC is a statutory creation that allows a trial court to stay a criminal

proceeding and order an offender to a period of rehabilitation if the court has reason to

believe that drug or alcohol use, mental illness, or being a person with an intellectual

disability was a factor leading to the criminal behavior. See R.C. 2951.041(A); State v.

Massien, 125 Ohio St. 3d 204, 2010-Ohio-1864, 926 N.E.2d 1282, ¶ 9.

             “In enacting R.C. 2951.041, the legislature made a determination

      that when chemical abuse is the cause or at least a precipitating factor in

      the commission of a crime, it may be more beneficial to the individual and

      the community as a whole to treat the cause rather than punish the crime.”

      State v. Shoaf (2000), 140 Ohio App. 3d 75, 77, 746 N.E.2d 674 (referring

      to a previous, but similar, version of R.C. 2951.041).     * * * ILC is not
                                                                                         -4-


       designed as punishment, but rather as an opportunity for first-time offenders

       to receive help for their dependence without the ramifications of a felony

       conviction. State v. Ingram, Cuyahoga App. No. 84925, 2005-Ohio-1967,

       2005 WL 977820, ¶ 13.

Massien at ¶ 10.

       {¶ 7} R.C. 2951.041(A)(1) provides that “[t]he court may reject an offender's [ILC]

request without a hearing.” However, “[i]f the court elects to consider an offender's

request, the court shall conduct a hearing to determine whether the offender is eligible ...

for [ILC] * * *.” “If the court schedules a hearing, the court shall order an assessment of

the offender for the purpose of determining the offender's eligibility for [ILC] and

recommending an appropriate intervention plan.” Id.

       {¶ 8} We have stated that, since a defendant does not have a right to an ILC

hearing, a trial court’s decision not to conduct a hearing does not “affect a substantial

right” and, as such, “is not subject to appellate review.” State v. Stanton, 2d Dist.

Montgomery No. 25298, 2013-Ohio-1825, ¶ 13, citing State v. Rice, 180 Ohio App. 3d
599, 2009-Ohio-162, 906 N.E.2d 506 (2d Dist.). An exception has been made to this

rule regarding appealability where a court adopts a blanket policy or practice not to

consider ILC motions, but that exception is not applicable here. See Rice at ¶ 17. The

decision whether to grant a motion for ILC lies within the trial court's sound discretion,

and an appellate court will not reverse the trial court's ruling absent an abuse of that

discretion. State v. Adkins, 2d Dist. Miami No. 2011-CA-28, 2012-Ohio-4744, ¶ 16.

       {¶ 9} The issue in this appeal is whether the trial court “considered” Wilson’s ILC

motion. We have stated that the R.C. 2951.041(A) language is “inartful, as a trial court,
                                                                                           -5-


by definition, ‘considers’ an offender's request for ILC by making any ruling.” (Emphasis

sic.) State v. Branch, 2d Dist. Montgomery No. 25261, 2013-Ohio-2353, ¶ 12.

                * * * [S]ince ILC is dependent upon the R.C. 2951.041(B) eligibility

         requirements being met, * * * consideration of an ILC motion occurs when

         the trial court reviews, that is considers, the eligibility requirements. This

         conclusion is consistent with the statutory language that the ILC hearing is

         conducted to determine a defendant's ILC eligibility. Such consideration

         triggers the necessity for a hearing so that the defendant and the State of

         Ohio may be heard regarding the eligibility requirements and, assuming

         eligibility, whether the ILC motion should be granted.

State v. Miles, 2017-Ohio-7639, 97 N.E.3d 859, ¶ 12 (2d Dist.).

         {¶ 10} Here, the record establishes that the trial court did not consider Wilson’s

ILC motion before imposing sentence. As previously stated, on January 6, 2020, Wilson

filed a “Memorandum in Support of an ILC Disposition or Probation.” In the time between

the filing of Wilson’s ILC motion and his sentencing, the record does not indicate that the

trial court ordered an assessment of Wilson or otherwise considered his eligibility for ILC

in any journal entries or other filings. Significantly, at the sentencing hearing, the trial

court made no mention of Wilson’s ILC request before imposing sentence. Accordingly,

since the trial court did not consider Wilson’s ILC motion, it was not required to conduct

a hearing before implicitly overruling the motion. Furthermore, pursuant to R.C.

2951.041(B)(2), Wilson was statutorily ineligible for ILC upon a plea to a felony of the third

degree. Therefore, we conclude that Wilson’s potential assignment of error lacks arguable

merit.
                                                                                        -6-


      {¶ 11} Since the Anders brief and our independent review of the record disclose

no meritorious issues upon which to base an appeal, the trial court’s judgment is affirmed.

                                     .............



TUCKER, P.J. and HALL, J., concur.



Copies sent to:

John M. Lintz
Scott Davies
Joshua M. Wilson
Hon. Richard J. O’Neill